Exhibit 10.36

ALENCO INC.

DEFERRED COMPENSATION PLAN

Effective December 1, 2004

[Amended and Restated Effective January 1, 2009]



--------------------------------------------------------------------------------

ALENCO INC.

DEFERRED COMPENSATION PLAN

[Amended and Restated Effective January 1, 2009]

TABLE OF CONTENTS

 

ARTICLE I GENERAL

     1  

1.1. Name of Plan

     1  

1.2. Purpose

     1  

1.3. Effective Date

     1  

1.4. Company

     1  

1.5. Participating Employers

     2  

1.6. Construction and Applicable Law

     2  

ARTICLE II DEFINITIONS

     2  

2.1. Accounts

     2  

2.2. Beneficiary

     3  

2.3. Board

     3  

2.4. Code

     3  

2.5. Compensation

     3  

2.6. Disability

     4  

2.7. Employer Credits

     4  

2.8. ERISA

     4  

2.9. Investment Credits

     4  

2.10. Participant

     4  

2.11. Plan Year

     4  

2.12. Qualified Employee

     4  

2.13. Retirement

     4  

2.14. Separation from Service

     4  

2.15. Unforeseeable Emergency

     5  

2.16. Valuation Date

     5  

ARTICLE III PARTICIPATION

     5  

3.1. Eligibility For Participation

     5  

3.2. Duration Of Participation

     5  

3.3. Prior Plan Participants

     6  

3.4. No Guarantee of Employment

     6  

ARTICLE IV DEFERRED COMPENSATION AND CREDITS TO ACCOUNTS

     6  

4.1. Election to Defer Compensation

     6  

4.2. Election as to Form of Payment

     7  

4.3. Employer Credits

     8  

4.4. Investment Credits And Valuation Of Accounts

     8  

4.5. Unsecured Obligations

     9  

ARTICLE V DISTRIBUTION OF ACCOUNTS

     9  

5.1. Distribution Of Accounts

     9  

5.2. Distribution of Lump Sums

     10  

5.3. Administration of Accounts during Installment Period

     10  

5.4. Distributions to “Specified Employees” Upon Separation from Service

     11  

 

i



--------------------------------------------------------------------------------

5.5. Beneficiary Designation

     11  

5.6. Distributions For Unforeseeable Emergency

     11  

5.7. Payment Of Small Benefits

     11  

5.8. Withholding And Taxes

     12  

5.9. Delay of Payments Subject to Code Section 162(m)

     12  

ARTICLE VI ADMINISTRATION AND CLAIMS PROCEDURES

     12  

6.1. Administration By The Company

     12  

6.2. Claims Procedure

     12  

6.3. Review Procedure

     13  

ARTICLE VII AMENDMENT AND TERMINATION

     14  

7.1. Amendment

     14  

7.2. Termination Of Plan

     14  

ARTICLE VIII MISCELLANEOUS

     14  

8.1. Benefits May Not Be Assigned Or Alienated

     14  

8.2. Right to Limit Deferrals

     15  

8.3. Incompetency

     15  

8.4. Successor Employer

     15  

8.5. Notices

     15  

8.6. Severability

     15  

8.7. Headings

     15  

8.8. Capitalized Definitions

     15  

8.9. Gender

     16  

8.10. Use Of Compounds Of Word “Here”

     16  

8.11. Construed As A Whole

     16  

* * * * *

 

ii



--------------------------------------------------------------------------------

ALENCO INC.

DEFERRED COMPENSATION PLAN

[Amended and Restated Effective January 1, 2009]

WHEREAS, the Company acquired the Tom Brown, Inc. Deferred Compensation Plan
dated as of March 1, 2001 (the “Prior Plan”) upon consummation of the Company’s
purchase of Tom Brown, Inc., in May, 2004;

WHEREAS, the Company discontinued the Prior Plan and adopted the “Alenco Inc.
Deferred Compensation Plan” effective December 1, 2004, as a nonqualified plan
of deferred compensation for a select group of management or highly compensated
employees (the “Plan”), including those participants in the Prior Plan (“Prior
Plan Participants”) whose balances were transferred into the Plan upon its
adoption; and

WHEREAS, the Company has, from its original effective date, operated the Plan in
compliance with its terms, to the extent consistent with the requirements of §
409A (“§ 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the applicable guidance (including Notice 2005-1) and any other generally
applicable guidance published with an effective date prior to January 1, 2008,
and to the extent an issue was not addressed in Notice 2005-1 or other
applicable guidance, in accordance with a reasonable, good faith interpretation
of § 409A, through December 31, 2008; and

WHEREAS, the Company desires now to amend the Plan to conform its terms to the
requirements of § 409A and the final Treasury regulations promulgated thereunder
(70 Fed. Reg. 19234 (April 17, 2007)) with respect to amounts subject to § 409A,
with effect from January 1, 2009;

NOW, THEREFORE, the Company amends and restates the Plan as follows, effective
January 1, 2009:

ARTICLE I

GENERAL

1.1. Name of Plan. The name of this plan is the “Alenco Inc. Deferred
Compensation Plan”.

1.2. Purpose. The Plan has been established to provide future income to certain
select management or highly compensated employees through voluntary deferrals of
Compensation.

1.3. Effective Date. The “Effective Date” of the Plan, the date as of which the
Plan was established, is December 1, 2004, originally noted as January 1, 2005,
which was the date the Plan became subject to § 409A.

1.4. Company. For purposes of this Plan, “Company” means Alenco Inc, a Delaware
corporation, and any Successor Employer thereof.

 

1



--------------------------------------------------------------------------------

1.5 Participating Employers. The Company is a “Participating Employer” in the
Plan. Each subsidiary or affiliate of the Company that employs one or more
Participants shall also be a Participating Employer. Each Participating Employer
shall pay the cost of the benefits to which a Participant is entitled under the
Plan attributable to service with that employer, and its share of the other
expenses of the Plan, in each case in such amounts as are determined by the
Company in its sole discretion. The initial Participating Employers are EnCana
Oil & Gas (USA), Inc., Wild Goose Storage, Inc., EnCana Gas Storage, Inc., and
EnCana Gulf of Mexico, LLC.

1.6 Construction and Applicable Law. The Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Further, the Plan is
intended to comply with Code Section 409A, and the Plan shall be administered
and construed consistent with said intent. This Plan also shall be governed and
construed in accordance with the laws of the State of Colorado as applied to
contracts executed and to be wholly performed within said state to the extent
that such laws are not preempted by the laws of the United States of America.

ARTICLE II

DEFINITIONS

2.1. Accounts. “Accounts” shall be established for each eligible Participant
reflecting the amounts owed to the Participant or the Participant’s Beneficiary
under the terms of this Plan. The following Accounts may be established for each
Participant:

A. Retirement Account. A Retirement Account shall be established to which shall
be credited the amounts of Compensation deferred by the Participant under Sec.
4.1 (other than amounts the Participant elects to have credited to a Fixed
Period Account), Employer Credits determined under Sec. 4.3, and the Investment
Credits under Sec. 4.4 related to those deferrals and credits.

B. Fixed Period Account. If the Participant so elects under Sec. 4.1.D., a Fixed
Period Account shall be established to which shall be credited the deferrals
under Sec. 4.1 that the Participant elects to have credited to this type of
Account and the Investment Credits under Sec. 4.4 related to those deferrals.

1. The Participant may elect to establish separate Fixed Period Accounts with
different maturity dates for amounts deferred in different Plan Years. However,
deferrals during a particular Plan Year intended to be allocated to a Fixed
Period Account may be allocated only to one Fixed Period Account with respect to
such Plan Year, and no more than five Fixed Period Accounts with different
maturity dates may exist for the Participant at any time.

2. The maturity date of each Fixed Period Account is January 1st of a year
specified by the Participant that is at least two years after the Plan Year with
respect to which the election applies.

 

2



--------------------------------------------------------------------------------

3. In no case shall an election or elections to establish Fixed Period
Account(s) result in a payment under this Plan that is not objectively
determined and payable on a determinable date.

The Company may maintain sub-accounts for a Participant within each Account to
reflect the amount deferred or credited for each Plan Year and Investment
Credits on that amount. Each Participant is always 100% vested in the amounts
credited to his or her Accounts.

2.2. Beneficiary. “Beneficiary” means the person or persons designated as such
pursuant to the provisions of Sec. 5.5.

2.3. Board. “Board” means the board of directors of the Company.

2.4. Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any successor statute.

2.5. Compensation. “Compensation” for a Plan Year means the cash compensation,
and not any amounts denominated or paid in stock, for services performed during
a Plan Year which is paid to the Participant by a Participating Employer. For
purposes of this Plan, Compensation includes the following sub-categories:

A. Base Compensation means the Compensation which is paid on a regular periodic
basis and classified as such by the Participating Employer.

B. Bonus Compensation means the Compensation which is paid under a bonus program
of a Participating Employer. Bonus Compensation includes the following
subcategories:

1. Performance-Based Bonus Compensation means any cash amounts paid to the
Participant under a performance-based bonus program of a Participating Employer.
Performance-based bonus programs include only programs that are based on
services performed over a period of at least 12 consecutive months, and under
which payments are contingent on the satisfaction of preestablished
organizational or individual performance criteria and not readily ascertainable
at the time of the election. In compliance with Code Section 409A and the
regulations thereunder, preestablished organization or individual performance
criteria for Performance-Based Bonus Compensation shall (a) be established in
writing no later than 90 days after the commencement of the 12 consecutive month
period of service to which they relate, and (b) not be based upon any amount
that will be paid either regardless of performance, or based on a level of
performance that is substantially certain to be met at the time the criteria are
established.

2. Other Bonus Compensation means the cash amounts paid to the Participant under
a bonus program that does not qualify as Performance-Based Bonus Compensation.

 

3



--------------------------------------------------------------------------------

The term “Bonus Compensation” refers hereafter to Performance-Based Bonus
Compensation and Other Bonus Compensation collectively.

2.6. Disability. A participant shall be considered “Disabled” if (1) the
participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (2) by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, the Participant is
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of a Participating
Employer.

2.7. Employer Credits. “Employer Credits” are the credits allocable to the
Participant’s Retirement Account pursuant to Sec. 4.3.

2.8. ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any successor statute.

2.9. Investment Credits. “Investment Credits” are the gains or losses allocable
to Accounts of Participants under Sec. 4.4 based on the investment indexes
elected by the Participant.

2.10. Participant. A “Participant” is an individual described as such in Article
III.

2.11. Plan Year. A “Plan Year” is the 12 consecutive month period commencing on
each January 1 and ending on the following December 31.

2.12. Qualified Employee. “Qualified Employee” for a Plan Year means any select
management or highly compensated employee of a Participating Employer who has
been designated in writing by the President of the Company as eligible to
Participate in the Plan for the current Plan Year.

2.13. Retirement. “Retirement” means the Separation from Service of a
Participant from the employ or service of a Participating Employer in accordance
with the terms of the applicable qualified retirement plan, or if a Participant
is not covered by such a retirement plan, the participant’s Separation from
Service on or after the earliest to occur of the following:

A. the attainment of age 59 1⁄2.

B. the attainment by the Participant of age 55 and 10 years of service (in
accordance with the method of determining years of service adopted by the
Participating Employer).

2.14. Separation from Service. “Separation from Service” means the cessation of
a Participant’s services as an employee of a Participating Employer for any
reason including on account of death, Retirement or because the Participant is
Disabled; provided, however, that transfer of employment between two companies
that are included in a “controlled group” within the meaning of Code Sections
414 and 1563 will not constitute a Separation from Service for

 

4



--------------------------------------------------------------------------------

purposes of this Plan and provided, further, that the term “Separation from
Service” shall be construed in a manner consistent with Code Section 409A and
the regulations thereunder.

2.15. Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152 (without regard to
Section 151(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty (including the need to rebuild a home
followed by damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

2.16. Valuation Date. “Valuation Date” means each date on which the Accounts of
Participants are valued for purposes of this Plan. Valuation Dates shall include
the last day of the Plan Year and such other dates as the Company determines are
necessary or advisable for the administration of the Plan. Until the Company
determines to use other Valuation Dates, the Valuation Dates are each business
day on which the New York Stock Exchange is open for trading.

ARTICLE III

PARTICIPATION

3.1. Eligibility For Participation. An employee shall become a Participant in
the Plan on the date on which he or she becomes a Qualified Employee, and the
effective date of an election by the individual to make deferrals under Sec.
4.1. However, the individual shall become a Participant on the date he or she
first receives an Employer Credit under Sec. 4.3, if earlier.

3.2. Duration Of Participation. An employee who becomes a Participant shall
continue to be eligible to make elections under Sec. 4.1 thereafter, subject to
the following:

A. The Participant’s deferrals shall cease on the earliest of:

1. The date of the Participant’s Separation from Service.

2. The date on which the Participant ceases to be a Qualified Employee.

3. The date the Participant fails to meet the requirements of any regulations or
other guidance which may be issued by the Department of Labor that define the
phrase “select group of management or highly compensated employees” under ERISA.

B. No deferrals under Sec. 4.1 shall be made from any Compensation that is
payable to the Participant after the earliest of the dates specified in
subsection A. unless he or she again meets the requirements for being a
Qualified Employee for a subsequent Plan Year. However, an individual shall
continue to be a Participant for purposes of the provisions of the Plan other
than Sec. 4.1 or Sec. 4.3 until the date all of his or her Accounts have been
distributed.

 

5



--------------------------------------------------------------------------------

3.3. Prior Plan Participants. Notwithstanding anything to the contrary, all
accounts of Prior Plan Participants shall be administered pursuant to the terms
and conditions of this Plan from and after the date of its adoption.

3.4. No Guarantee of Employment. Participation in the Plan does not constitute a
guarantee or contract of employment with any Participating Employer. Such
participation shall in no way interfere with any rights Participating Employers
would have in the absence of such participation to determine the duration of the
employee’s employment.

ARTICLE IV

DEFERRED COMPENSATION AND CREDITS TO ACCOUNTS

4.1. Election to Defer Compensation. A Qualified Employee may elect to have part
of the Compensation for a Plan Year credited to his or her Accounts rather than
being paid in cash. The Compensation otherwise payable to a Participant who
elects to defer compensation under this section shall be reduced by the
percentage or amount so elected, subject to the following:

A. Elections shall be made on forms specified by the Company for purposes of
this Plan. Elections for each Plan Year must be filed during the election period
specified by the Company for such Plan Year, which period must end on or prior
to December 31 of the previous year for Base Compensation elections and for
Other Bonus Compensation elections, and no later than June 30 of the current
Plan Year for Performance-Based Bonus Compensation elections, subject to the
following:

1. In the first year in which an individual becomes a Qualified Employee, such
individual may file an election to defer Compensation with respect to services
to be performed subsequent to the election within 30 days following the date the
individual becomes a Qualified Employee, and the election will be effective as
of the first day of the first pay period commencing after the election is filed.

2. An election to defer Performance-Based Bonus Compensation shall be available
only to Participants who perform services continuously from the later of
beginning of the applicable performance period or the date the performance
period criteria are established through the date an election is made under this
Subsection A, and whose election to defer such Performance-Based Bonus
Compensation is made before the compensation is readily ascertainable. In
general, any amount that is both calculable and substantially certain to be
paid, as defined in Treasury Reg. § 1.409A-2(a)(8), is treated as readily
ascertainable.

B. The Participant may elect to defer any whole percent of Base Compensation
payable during each pay period, but not more than 50% of Base Compensation. The
Participant may also elect to defer any dollar amount of Base Compensation, in
even $1,000 increments and spread evenly over the pay periods, provided that the
total amount deferred may not exceed 50% of Base Compensation.

 

6



--------------------------------------------------------------------------------

C. The Participant may elect to defer any whole percent (up to and including
100%) of any payment of Bonus Compensation or any dollar amount of such Bonus
Compensation (in even $1,000 increments, up to and including 100% of Bonus
Compensation). Notwithstanding the foregoing, the Company may, without amending
the Plan, limit the maximum amount of Bonus Compensation that may be deferred
under the Plan.

D. The Participant’s election for each Plan Year shall specify the portion of
the amount deferred during that year that is to be allocated to the
Participant’s Retirement Account and the portion that is to be allocated to the
Participant’s Fixed Period Account. The election must be stated in whole
percents and must total 100%. If the Participant fails to file an adequate
election under this subsection, the entire amount deferred (or the portion of
the deferral which is not specifically allocated to a Fixed Period Account, if
applicable) shall be allocated to the Participant’s Retirement Account.

E. The deferred compensation credited under the Plan on behalf of a Participant
for a Plan Year shall be allocated to the Accounts of the Participant as of the
date that the Base Compensation or Bonus Compensation would otherwise have been
paid to the Participant in cash.

F. The Participant must file a separate election with the Company for each Plan
Year for which elective deferrals under this Section 4.1 are to be made under
this Plan. An election for a Plan Year shall become irrevocable on the last day
of the preceding Plan Year for Base Compensation and Other Bonus Compensation
elections and no later than June 30 of the current Plan Year for
Performance-Based Bonus Compensation, as the Company may require. Elections will
not carry over into subsequent Plan Years.

G. Notwithstanding anything in this Section 4.1 to the contrary, elections to
defer Performance-Based Bonus Compensation and Other Bonus Compensation
attributable to services performed during the year ended December 31, 2004, may
be made on or before December 31, 2004. Pursuant to Treasury Regulation
1.409A-6(a)(ii), the Company explicitly identifies such amounts as amounts
deferred under the Plan with respect to the 2004 calendar year and as subject in
all respects to § 409A commencing January 1, 2005.

4.2. Election as to Form of Payment. The Participant shall file an election as
to how the balance in the Participant’s Accounts will be distributed. The
election must be made on a form provided by the Company. The Participant may
elect to have the Participant’s balance distributed in (1) a lump sum, (2) in
annual installments over a period of 5 years, or (3) in annual installments over
a period of 10 years. If the Participant fails to make an election for an
Account as provided herein, then the Participant will be deemed to have elected
the lump sum distribution option for such Account. All elections as to form of
payment shall be irrevocable. The time for making such elections is as follows:

 

7



--------------------------------------------------------------------------------

A. With respect to the Participant’s Retirement Account, the Participant shall
elect the form of payment at the time the Participant first enrolls in the Plan
pursuant to Sec. 4.1.

B. With respect to the Participant’s Fixed Period Account, the Participant shall
elect the form of payment at the time the Participant first elects to defer
Compensation into such Fixed Period Account.

4.3. Employer Credits. The Board, or its authorized delegate, may determine in
its sole discretion that a credit will be made by the Company or other
Participating Employer to the Retirement Account of one or more eligible
Participants for a particular Plan Year. If a credit is to be made for a
particular Participant for a Plan Year, the Board, or its authorized delegate,
will determine the amount of the credit, the date or dates on which the amount
will be credited to the Participant’s Retirement Account, and any rules the
Participant must satisfy to receive the credit. Such rules may include, but are
not limited to, requirements that the Participant must be employed by a
Participating Employer on a particular date during or after the end of the Plan
Year, that the Participant must complete a certain number of hours of service
during the Plan Year, or that the Participant must meet certain performance
standards for the year.

4.4. Investment Credits And Valuation Of Accounts. The Accounts of each
Participant will be adjusted as of each Valuation Date to reflect Investment
Credits, deferrals allocated to the Account under Sec. 4.1, Employer Credits
allocated under Sec. 4.3, and distributions from the Account under Article V, in
each case since the previous Valuation Date, subject to the following:

A. Investment Credits will be based on the investment index or indexes selected
by the Participant to measure the deemed rate of investment return on his or her
Accounts. The investment indexes will include such investment options as the
Company makes available under this Plan from time to time. The Company may in
its sole discretion add additional options or delete existing options available
to a Participant at any time, provided the Participant has been notified as
described in Sec. 7.1. Notwithstanding anything in the Plan to the contrary, the
Company shall be under no obligation to purchase any investments used for
determining Investment Credits. The investment indexes are used solely for the
recordkeeping purpose of measuring gains and losses on each Participant’s
Accounts, and the Participant’s Accounts are not actually being invested in the
indexes.

B. All investment elections shall be filed in writing on a prescribed form (or
in such other manner as the Company may authorize from time to time) with the
Company or with such agent or agents as may be designated from time to time by
the Company for this purpose. Subject to subsection A. above, each investment
election shall remain in effect until a new election is filed by the
Participant.

C. An initial investment election shall be filed by the Participant when an
Account is first established for the Participant. Thereafter, the Participant
may change the investment indexes for existing Account balances and future
credits effective as of any Valuation Date, provided the change is filed prior
to the deadline that may be established

 

8



--------------------------------------------------------------------------------

by the Company or its designated agent from time to time for the desired
effective date. All investment elections must be expressed in whole percent
increments for each option.

D. A Participant may file separate investment elections for his or her
Retirement Account and all Fixed Period Accounts, and may also file separate
investment elections for the existing Account balance and for future amounts to
be credited to each Account. If the Participant fails to file an effective
investment election for all or part of an Account, that amount shall be credited
with Investment Credits according the yield on a default investment option
designated by the Company from time to time.

E. If distributions are to be made in installments following the death of a
Participant, each Beneficiary shall have the same right to make investment
elections for the portion of the Participant’s Accounts held on behalf of the
Beneficiary as the Participant had prior to death.

F. All investment elections shall be in accordance with such rules and
regulations as the Company or its designated agent may establish from time to
time. The Company or its agent may also establish such procedures for the
valuation of Accounts as the Company or its agent determines in its sole
discretion will reasonably reflect the period of time amounts were credited to
each Account.

G. Notwithstanding the foregoing, the Company may modify or disregard an
investment election filed by a Participant to the extent the Company determines
that such action is necessary to comply with the terms of this Plan or to avoid
adverse tax consequences to the Participant or any Participating Employer. The
Company may delay the implementation of Participant investment elections under
this section to a date later than January 1, 2005 in which case the
Participant’s Accounts will be credited during the period of the delay with
Investment Credits at a rate or index established by the Company for this
purpose prior to January 1, 2005.

4.5. Unsecured Obligations. A Participant’s credits in his or her Accounts shall
be an unsecured obligation of the Participating Employer for which the
Participant is or was employed. Each Participant or Beneficiary is only a
general creditor of the Participating Employer with respect to his or her
Accounts. Accounts are maintained for recordkeeping purposes only.
Notwithstanding the foregoing, obligations to pay benefits under this Plan may
be satisfied by distributions from a grantor trust created by the Company in its
sole discretion for such purpose. Each Participant shall cooperate with the
Company and shall execute any documents or submit to any physical examination
reasonably required by the Company in connection with the administration of the
Plan.

ARTICLE V

DISTRIBUTION OF ACCOUNTS

5.1. Distribution Of Accounts. Except as otherwise provided, a Participant’s
Accounts will be distributed commencing upon the first to occur of the following
in the form elected by the Participant:

 

9



--------------------------------------------------------------------------------

A. Separation from Service other than Upon Retirement, Death or Disability. If a
Participant has a Separation from Service prior to commencing distributions from
an Account other than on account of Retirement, death or because the Participant
is Disabled, then distributions from such Account will commence as soon as
administratively feasible in the first Plan Year following the Participant’s
Separation from Service in the manner elected by the Participant, except that
the installment period shall be 5 years if the Participant elected installment
payments of 5 years or more.

B. Retirement or Disability. If the Participant Separates from Service on
account of Retirement or because the Participant is Disabled, then distributions
will commence as soon as administratively feasible in the first Plan Year
following the Participant’s Separation from Service in the manner elected by the
Participant.

C. Death Prior to Commencement. If the Participant dies prior to commencing
distributions from an Account, distributions to the Beneficiary or Beneficiaries
will commence within 90 days after the last day of the month in which the
Participant’s death occurred in the manner elected by the Participant.

D. Death Following Commencement. If the Participant dies after beginning to
receive installment payments, the Beneficiary or Beneficiaries shall receive the
remaining installment payments at the same times as the Participant would have
received them if he or she had survived.

E. Maturity of a Fixed Period Account. In the case of a Fixed Period Account,
distributions will commence upon the earlier of the times specified in
subsections A. through D. above or upon the maturity date of such Fixed Period
Account. Distributions will be made in the manner elected by the Participant;
provided that Distributions commencing pursuant to subsection A. above (upon
Separation from Service other than on account of Retirement, death or
Disability) will be made in the manner elected by the Participant, except that
the installment period shall be 5 years if the Participant elected installment
payments of 5 years or more.

5.2. Distribution of Lump Sums. If a Participant’s Account is to be distributed
in a lump sum, the amount distributed will be the value of the Account on last
Valuation Date preceding the date of the distribution.

5.3. Administration of Accounts during Installment Period. If payments from an
Account are to be made in installments, then the annual amount paid in each year
will be equal to the value of the Account as of the last Valuation Date
preceding the date the first installment is to be made, divided by the number of
installments that remain subject to the following:

A. The Account will continue to be adjusted for Investment Credits pursuant to
Sec. 4.4 during the installment period.

B. Installment payments will cease when the balance of the Account is equal to
$0.

 

10



--------------------------------------------------------------------------------

C. The payment for the final year of installments will include the entire
balance remaining in the Account at that time.

Each installment payment after the first payment will be paid on the anniversary
date of the first such installment.

5.4. Distributions to “Specified Employees” Upon Separation from Service.
Notwithstanding anything to the contrary herein, in the case of any Participant
who is a Specified Employee, distributions to such Participant shall not
commence before the date which is 6 months after the date of such Participant’s
Separation from Service (that is, no earlier than the first day of the seventh
month following the date of the Participant’s Separation from Service). In the
case of any payments pursuant to an installment method of payment any
installment payments for a Participant who is a Specified Employee following
such Participant’s initial payment following Separation from Service shall be
made on the anniversary date of the first installment regardless of the date of
such Participant’s Separation from Service. For purposes of this Sec. 5.4, the
term “Specified Employee” means a key employee within the meaning of Code
Section 409A(a)(2)(B)(i). This paragraph shall not apply in the case of
distributions upon the death of a Specified Employee.

5.5. Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person or persons as Beneficiary or Beneficiaries to whom
payments under this Plan shall be made in the event of the Participant’s death
prior to complete distribution of the amount credited to the Participant’s
Accounts. Each Participant shall have the right to change his or her Beneficiary
designation at any time. Each Beneficiary designation shall become effective
only when filed in writing with the Company during the Participant’s life on a
form prescribed by or approved by the Company. The rights of each Beneficiary
shall be subject to the terms and conditions specified on the designation form
to the extent consistent with the terms of the Plan. If a Participant fails to
designate a Beneficiary as provided above, or if all designated Beneficiaries
predecease the Participant, then the Beneficiary shall be the Participant’s
estate.

5.6. Distributions For Unforeseeable Emergency. Notwithstanding the foregoing
sections of this Article V, the Company in its sole discretion may approve a
written request by a Participant for a withdrawal from the Participant’s
Accounts due to an Unforeseeable Emergency. Any amount distributed pursuant to
this Sec. 5.6 shall not exceed the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of such assets (to the
extent liquidation of such assets would not itself cause a severe financial
hardship).

5.7. Payment Of Small Benefits. Notwithstanding the foregoing provisions of this
Article V, if the total balance of the Participant’s Accounts upon his
Separation from Service is less than $10,000, the Company shall pay the entire
balance in a single lump sum on a date determined by the Company as soon as
administratively feasible following the Participant’s Separation from Service,
but in no event later than 2 1/2 months after the Plan Year in which such
Separation from Service occurs, except that in the case of a Specified Employee
the distribution

 

11



--------------------------------------------------------------------------------

shall not be made before the date which is 6 months after the date of such
Participant’s Separation from Service, subject to any exceptions or conditions
provided under Sec. 5.4.

5.8. Withholding And Taxes. The benefits payable under this Plan shall be
subject to the deduction of any federal, state, or local income taxes or other
taxes which are required to be withheld from such payments by applicable laws
and regulations. Any Social Security (FICA) taxes which must be withheld prior
to the distribution of benefits to the Participant shall be withheld from the
amounts deferred, or from the Participant’s other compensation, as determined by
the Company. The Company provides no assurances or guarantees regarding the tax
treatment of amounts deferred or payments made under this Plan. Each Participant
is solely responsible for any applicable income, excise and other taxes,
penalties or interest (including any excise tax under Code Section 4999).

5.9. Delay of Payments Subject to Code Section 162(m). Notwithstanding anything
in this Article V to the contrary, a payment otherwise payable under this Plan
shall be delayed if the Company reasonably anticipates that the Company’s
deduction with respect to such payment otherwise would be eliminated or limited
by application of Code Section 162(m). In the event of such delay in payment,
actual payment shall be made at the earliest date the Company anticipates that
the deduction of the payment amount will not be limited or eliminated by the
application of Code Section 162(m) or the calendar year in which the Participant
experiences a Separation from Service, if sooner.

ARTICLE VI

ADMINISTRATION AND CLAIMS PROCEDURES

6.1. Administration By The Company. The Company, or its authorized delegate,
shall administer the Plan, shall establish, adopt, or revise such rules and
regulations as it may deem necessary or advisable for the administration of the
Plan, and shall have discretionary authority to interpret the provisions of the
Plan. The interpretations of the Company shall be conclusive on all parties.

6.2. Claims Procedure. Any person who believes he or she is being denied any
rights or benefits under the Plan may file a claim in writing with the Company.
If the claim is denied (in whole or part), the Company will notify the claimant
of its decision in writing. The notification will be written in a manner
intended to be understood by the claimant and will contain [i] the specific
reasons for the adverse determination, [ii] reference to the specific Plan
provisions on which the determination is based, [iii] a description of
additional material or information necessary for the claimant to perfect the
claim, [iv] information as to the steps to be taken if the claimant wishes to
submit a request for review, and [v] a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal. In the case of disability benefits, the Company’s written notification
of any adverse benefit determination must contain the following information if
an internal rule, guideline, protocol, or other similar criterion was relied
upon in making the adverse determination: either the specific rule, guideline,
protocol, or other similar criterion, or a statement that such rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination and that a copy of the rule, guideline, protocol, or other similar
criterion will be provided to the claimant free of charge upon request.

 

12



--------------------------------------------------------------------------------

The notification will be given within 90 days after the claim is received by the
Company (or within 180 days, if special circumstances require an extension of
time for processing the claim, and if written notice of the extension and
circumstances is given to the claimant within the initial 90 day period). If
notification is not given within this period, the claim will be considered
denied as of the last day of such period and the claimant may request review of
the claim. In the case of a claim for disability benefits, then instead of the
above, the Company will provide the claimant with written notification of the
Plan’s adverse benefit determination within a reasonable period of time, but not
later than 45 days after receipt of the claim by the Company. The disability
notification period may be extended by the Company for up to 30 days, provided
that the Company both determines that such an extension is necessary due to
matters beyond the control of the Company and notifies the claimant, prior to
the expiration of the initial 45-day period, of the circumstances requiring the
extension of time and the date by which the Company expects to render a
decision. If, prior to the end of the first 30-day extension period the Company
determines that, due to matters beyond its control, a decision on the disability
benefit cannot be rendered within that extension period, the period for making
the determination may be extended for up to an additional 30 days, provided that
the Company notifies the claimant, prior to the expiration of the first 30-day
extension period, of the circumstances requiring the extension and the date as
of which the Company expects to render a decision. In the case of any such
extension relating to a disability benefit, the notice of extension will
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant will be afforded at
least 45 days within which to provide the specified information.

6.3. Review Procedure. If a claim is denied in whole or in part, or if it is
deemed denied, the claimant has 60 days after receipt of the written notice of
denial of the claim, or 60 days after the claim is deemed denied, in which to
file a written request with the Company that it conduct a review of the claim.
If the claim is for disability benefits, then the request for review must be
filed within 180 days after receipt of the denial or after the claim is deemed
denied. In connection with the claimant’s appeal of the denial of a benefit, the
claimant may review pertinent documents and may submit issues and comments in
writing. The claimant will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits. The claimant will have a
reasonable opportunity for full and fair review of the claim and adverse
determination. This review will take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. In addition, if the claim is for disability
benefits, then the following rules apply: (a) The claim will be reviewed without
deference to the initial adverse benefit determination and the review will be
conducted by an appropriate named fiduciary of the Plan who is neither an
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual (and who shall be designated by
the Company), (b) In deciding an appeal of any adverse benefit determination
that is based in whole or part on medical judgment, the appropriate named
fiduciary will consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment, (c) Any medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with the adverse benefit determination will be
identified, without regard to whether the advice was relied upon in making the
benefit determination, (d) The health care professional engaged for purposes of
a consultation under (b)

 

13



--------------------------------------------------------------------------------

above will be an individual who is neither an individual who was consulted in
connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual.

The claimant will be provided with written notification of the Plan’s benefit
determination on review. The notification must be provided to the claimant not
later than 60 days after the receipt of the claimant’s request for review,
unless special circumstances (such as the need to hold a hearing, if necessary)
require an extension of time for processing, in which case the 60 day period may
be extended for a period of 60 days from the end of the initial period. If the
claim relates to disability benefits, then 45 days will apply instead of 60 days
in the preceding sentences. The claimant will be notified in writing of any
extension. In the case of an adverse benefit determination on review, the
notification will set forth [i] specific reasons for the adverse determination,
[ii] reference to the specific Plan provisions on which the benefit
determination is based, [iii] a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim, and [iv] a
statement of the claimant’s right to bring an action under ERISA Section 502(a).
In the case of disability benefits, the Company’s written notification of any
adverse benefit determination must contain the following information if an
internal rule, guideline, protocol, or other similar criterion was relied upon
in making the adverse determination: either the specific rule, guideline,
protocol, or other similar criterion, or a statement that such rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination and that a copy of the rule, guideline, protocol, or other similar
criterion will be provided to the claimant free of charge upon request.

ARTICLE VII

AMENDMENT AND TERMINATION

7.1. Amendment. The Plan may be amended in whole or in part at any time for any
reason by action of the Board, or by action of any person to whom that authority
has been delegated by the Board. No amendment shall decrease the benefits under
the Plan which have accrued prior to the date such amendment is adopted.
However, the Company may modify the investment index options under Sec. 4.4 to
be used to determine Investment Credits for a Participant’s Accounts commencing
as of a date specified by the Company, but not sooner than 30 days after the
date a notice of the change is either mailed or hand-delivered to the
Participant.

7.2. Termination Of Plan. The Company, by action of the Board, may terminate the
Plan at any time. After such termination, no employee shall become a
Participant, and no further amounts shall be credited pursuant to Sec. 4.1 or
Sec. 4.3 to Accounts of Participants. Thereafter, the amounts credited to the
Accounts of Participants will continue to be credited with Investment Credits
pursuant to Section 4.4 and distributed in accordance with Article V.

ARTICLE VIII

MISCELLANEOUS

8.1. Benefits May Not Be Assigned Or Alienated. Neither a Participant nor any
Beneficiary shall have the right to sell, assign, transfer, encumber or
otherwise convey any right to receive any payment hereunder. No part of the
amounts payable hereunder shall be subject to

 

14



--------------------------------------------------------------------------------

seizure or sequestration for the payment of any debts or judgments owed by a
Participant or any other person; provided however, that the Company may offset
the obligations to the Participant or the Participant’s Beneficiary hereunder by
any debt of the Participant to the Company or any other Participating Employer
where such debt is incurred in the ordinary course of the business relationship
between the Participant and the Company; and provided further, that (i) the
entire amount of reduction in any taxable year of the Company does not exceed
$5,000 and (ii) the reduction is made at the same time and in the same amount as
the debt otherwise would have been due and collected from the Participant.

8.2. Right to Limit Deferrals. Notwithstanding anything to the contrary, the
Company and any Participating Employer reserves the right to limit the aggregate
amount of deferrals made by Participants during a Plan Year to $5,000,000, or
such other amount specified in subsection 5(e) of Rule 701 of Regulation E of
the Securities Act of 1933 if the Company or such Participating Employer
determines that it is desirable to do so. The manner of limiting deferrals under
this paragraph will be determined by the Company or such Participating Employer
as the case may be. Such deferral limit for any given Plan Year shall be imposed
prior to the date deferrals are required to be or become irrevocable for that
Plan Year under Code Section 409A, the regulations thereunder, and Article IV of
this Plan.

8.3. Incompetency. Every person receiving or claiming benefits under this Plan
shall be conclusively presumed to be mentally competent until the date on which
the Company receives a written notice in a form and manner acceptable to the
Company that such person is incompetent and that a guardian, conservator or
other person legally vested with the care of his or her estate has been
appointed. In such event, the Company may direct payments of benefits to such
guardian, conservator or other person legally vested with the care of the
person’s estate and any such payments so made shall be a complete discharge of
the Participating Employers to the extent so made.

8.4. Successor Employer. The Plan shall be binding on the Company and its
assigns, each Participating Employer and its assigns, and any entity that
succeeds to the business of the Company or another Participating Employer
through merger, consolidation, or acquisition of all or substantially all the
Company’s assets or another Participating Employer’s assets.

8.5. Notices. Notices required by this Plan to be given to the Company or a
Participant shall be in writing and shall be considered to have been duly given
or served if personally delivered, or sent by first class, certified or
registered mail.

8.6. Severability. The invalidity or partial invalidity of any portion of this
Plan shall not invalidate the remainder thereof, and said remainder shall remain
in full force and effect.

8.7. Headings. Headings at the beginning of articles and sections hereof are for
convenience of reference, shall not be considered a part of the text of the
Plan, and shall not influence its construction.

8.8. Capitalized Definitions. Capitalized terms used in the Plan shall have
their meaning as defined in the Plan unless the context clearly indicates to the
contrary.

 

15



--------------------------------------------------------------------------------

8.9. Gender. Any references to the masculine gender include the feminine and
vice versa.

8.10. Use Of Compounds Of Word “Here”. Use of the words “hereof”, “herein”,
“hereunder”, or similar compounds of the word “here” shall mean and refer to the
entire Plan unless the context clearly indicates to the contrary.

8.11. Construed As A Whole. The provisions of the Plan shall be construed as a
whole in such manner as to carry out the provisions hereof and shall not be
construed separately without relation to the context.

 

16